DISMISS and Opinion Filed October 16, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00604-CV

                              WILLIAM F. HOPKINS, Appellant
                                          V.
                              LESLIE C. NORWOOD, Appellee

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-55952-2017

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are overdue. By postcards dated May

23, 2018 and July 27, 2018, we notified appellant the filing fee and docketing statement were past

due. We directed appellant to remit the filing fee and file the docketing statements within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the appeal.

       Also by letter dated August 27, 2018, we directed appellant to file documentation to enable

this Court to determine our jurisdiction over this appeal. Specifically, appellant seeks to appeal a

protective order that was rendered while a suit for divorce was pending. Thus, we directed

appellant to file documentation showing whether a final decree for divorce had been entered. See

TEX. FAM. CODE ANN. § 81.009 (West 2014) (protective order rendered against a party in a suit

for dissolution of a marriage may not be appealed until the time the final decree of dissolution of
the marriage becomes a final, appealable order). We expressly cautioned appellant failure to file

the requested documentation, within five days of the date of our letter, would result in dismissal

of his appeal without further notice.

       To date appellant has not remitted a filing fee, filed a docketing statement, or responded to

our request for documentation regarding the status of the divorce. Accordingly, we dismiss this

appeal. See TEX. R. APP. 42.3 (b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



180604F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 WILLIAM F. HOPKINS, Appellant                     On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-00604-CV        V.                      Trial Court Cause No. 417-55952-2017.
                                                   Opinion delivered by Chief Justice Wright.
 LESLIE C. NORWOOD, Appellee                       Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee LESLIE C. NORWOOD recover her costs of this appeal
from appellant WILLIAM F. HOPKINS.


Judgment entered October 16, 2018.




                                             –3–